Exhibit 10.34


EIGHTH AMENDMENT TO THE
RECEIVABLES PURCHASE AGREEMENT
This EIGHTH AMENDMENT TO THE RECEIVABLES PURCHASE AGREEMENT (this “Amendment”),
dated as of February 18, 2020, is entered into by and among the following
parties:
(i)
DXC RECEIVABLES LLC (F/K/A CSC RECEIVABLES LLC), a Delaware limited liability
company, as Seller (the “Seller”);

(ii)
DXC TECHNOLOGY COMPANY, a Nevada corporation, as Servicer (the “Servicer”);

(iii)
PNC BANK, NATIONAL ASSOCIATION, as a Committed Purchaser, as Group Agent for its
Purchaser Group and as Administrative Agent (in such capacity, the
“Administrative Agent”);

(iv)
WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Committed Purchaser and as Group
Agent for its Purchaser Group;

(v)
MUFG BANK, LTD. (F/K/A THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.), as a Committed
Purchaser and as Group Agent for its Purchaser Group;

(vi)
FIFTH THIRD BANK, NATIONAL ASSOCIATION (F/K/A FIFTH THIRD BANK), as a Committed
Purchaser and as Group Agent for its Purchaser Group;

(vii)
MIZUHO BANK, LTD., as a Committed Purchaser and as Group Agent for its Purchaser
Group; and

(viii)
THE TORONTO DOMINION BANK, as a Committed Purchaser and as Group Agent for its
Purchaser Group.

Capitalized terms used but not otherwise defined herein (including such terms
used above) have the respective meanings assigned thereto in the Receivables
Purchase Agreement described below.
BACKGROUND
A.    The parties hereto (other than the Originator) have entered into a
Receivables Purchase Agreement, dated as of December 21, 2016 (such date, the
“Original Closing Date”) (as amended, restated, supplemented or otherwise
modified through the date hereof, the “Receivables Purchase Agreement”).
B.    Concurrently herewith, Alliance-One Services, Inc., Computer Sciences
Corporation, CSC Consulting, Inc., CSC Covansys Corporation, CSC Cybertek
Corporation, CSC Puerto Rico, LLC, DXC Technology Services LLC, Mynd
Corporation, PDA Software Services LLC and Tribridge Holdings, LLC
(collectively, the “Existing Originators”), and the Seller, are entering into
that certain Assignment Agreement, dated as of the date hereof, whereby the
Seller





--------------------------------------------------------------------------------




agrees to sell back certain Receivables originated by the Existing Originators
to the Existing Originators.
C.    Concurrently herewith, DXC MS LLC (the “Additional Originator”), the
Seller, the Administrative Agent, the Group Agents and the Servicer are entering
into that certain Joinder Agreement, dated as of the date hereof, whereby the
Additional Originator agrees to become an Originator pursuant to the Purchase
and Sale Agreement.
D.    Concurrently herewith, the Administrative Agent, the Group Agents, the
Seller and the Servicer, are entering into that certain amended and restated
letter agreement re: Excluded Obligors, whereby the Administrative Agent and the
Group Agents agree to modify the definition of “Excluded Obligors” for purposes
of the Receivables Purchase Agreement and the other Transaction Documents.
E.    Concurrently herewith, DXC Technology Company, a Nevada corporation, as
Performance Guarantor, is entering into that certain Fourth Amended and Restated
Performance Guaranty, dated as of the date hereof.
F.    The parties hereto desire to amend the Receivables Purchase Agreement as
set forth herein.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:
SECTION 1.Amendments to the Receivables Purchase Agreement. The Receivables
Purchase Agreement is hereby amended as follows:
(a)    The definition of “Excluded Obligor Letter Agreement” set forth in
Section 1.01 of the Receivables Purchase Agreement is hereby amended and
restated in its entirety to read as follows:
“Excluded Obligor Letter Agreement” means that certain amended and restated
letter agreement re: Excluded Obligors, dated as of February 18, 2020, among the
Seller, the Servicer, the Group Agents and the Administrative Agent, as the same
may be amended, restated, supplemented or otherwise modified from time to time.
(b)     Schedule II-A of the Receivables Purchase Agreement is hereby replaced
in its entirety with the schedule attached hereto as Schedule II-A.
SECTION 3.    Authorization to File Financing Statements. Upon the effectiveness
of this Amendment, each of DXC Technology Services LLC and the Buyer hereby
authorizes the Administrative Agent to file (at the expense of the Buyer) one or
more UCC-3 financing statements in the form of Exhibit A hereto.
SECTION 4.    Consent to Assign Contracts. The parties hereto hereby acknowledge
and agree that each Originator shall be permitted to freely assign any of its
rights or obligations under any Contract (other than rights that have been
assigned to the Seller or the Purchasers) to any other


 
2
 




--------------------------------------------------------------------------------




Originator so long as such assignment does not adversely affect the rights or
interests of the Seller or the Purchasers in any Receivables arising under such
Contract or in any Related Security.
SECTION 5.    Representations and Warranties of the Seller and Servicer. Each of
the Seller and the Servicer hereby represents and warrants, as to itself, to the
Administrative Agent, each Purchaser and each Group Agent, as follows:
(a)    Representations and Warranties. Immediately after giving effect to this
Amendment, the representations and warranties made by such Person in the
Transaction Documents to which it is a party are true and correct as of the date
hereof (unless stated to relate solely to an earlier date, in which case such
representations or warranties were true and correct as of such earlier date).
(b)    Enforceability. This Amendment and each other Transaction Document to
which it is a party, as amended hereby, constitute the legal, valid and binding
obligation of such Person enforceable against such Person in accordance with its
respective terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity, regardless of
whether enforceability is considered in a proceeding in equity or at law.
(c)    No Termination Event. No event has occurred and is continuing, or would
result from the transactions contemplated hereby, that constitutes an Event of
Termination, Non-Reinvestment Event, Unmatured Event of Termination or Unmatured
Non-Reinvestment Event.
SECTION 6.    Effect of Amendment. All provisions of the Receivables Purchase
Agreement and the other Transaction Documents, as expressly amended and modified
by this Amendment, shall remain in full force and effect. After this Amendment
becomes effective, all references in the Receivables Purchase Agreement (or in
any other Transaction Document) to “this Receivables Purchase Agreement”, “this
Agreement”, “hereof”, “herein” or words of similar effect referring to the
Receivables Purchase Agreement shall be deemed to be references to the
Receivables Purchase Agreement as amended by this Amendment. This Amendment
shall not be deemed, either expressly or impliedly, to waive, amend or
supplement any provision of the Receivables Purchase Agreement other than as set
forth herein.
SECTION 7.    Effectiveness. This Amendment shall become effective as of the
date hereof upon receipt by the Administrative Agent of each of the documents,
agreements (in fully executed form), opinions of counsel, lien search results,
UCC filings, certificates and other deliverables listed on the closing
memorandum attached as Exhibit B hereto, in each case, in form and substance
acceptable to the Administrative Agent.
SECTION 8.    Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which
when so executed shall be deemed to be an original and all of which when taken
together shall constitute but one and the same instrument. Delivery of an
executed counterpart of a signature page to this Amendment by facsimile or
e-mail transmission shall be effective as delivery of a manually executed
counterpart hereof.


 
3
 




--------------------------------------------------------------------------------




SECTION 9.    GOVERNING LAW. THIS AMENDMENT, INCLUDING THE RIGHTS AND DUTIES OF
THE PARTIES HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY
OTHER CONFLICTS OF LAW PROVISIONS THEREOF).
SECTION 10.    Section Headings. The various headings of this Amendment are
included for convenience only and shall not affect the meaning or interpretation
of this Amendment, the Receivables Purchase Agreement or any provision hereof or
thereof.
[Signature Pages Follow.]

IN WITNESS WHEREOF, the parties hereto have executed this Amendment by their
duly authorized officers as of the date first above written.
DXC RECEIVABLES LLC,
as Seller


By: /s/ H.C. Charles Diao
Name: H.C. Charles Diao    
Title: President and Treasurer        


DXC TECHNOLOGY COMPANY,
as Servicer


By: /s/ H.C. Charles Diao
Name: H.C. Charles Diao    
Title: Senior Vice President, Treasury and Corporate Development      




 
PNC BANK, NATIONAL ASSOCIATION, 
as Administrative Agent 


By: /s/ Christopher Blaney 
Name: Christopher Blaney
Title: Senior Vice President


 
 
 
PNC BANK, NATIONAL ASSOCIATION, 
as a Committed Purchaser  

 
By: /s/ Christopher Blaney 
Name: Christopher Blaney
Title: Senior Vice President
 
 
 
 
 
PNC BANK, NATIONAL ASSOCIATION, 
as Group Agent for its Purchaser Group 

 
By: /s/ Christopher Blaney 
Name: Christopher Blaney
Title: Senior Vice President







 
WELLS FARGO, NATIONAL ASSOCIATION, 
as a Committed Purchaser  

 
By: /s/ Eero Maki 
Name: Eero Maki
Title: Managing Director
 
 
 
 
 
WELLS FARGO, NATIONAL ASSOCIATION, 
as Group Agent for its Purchaser Group 

 
By: /s/ Eero Maki 
Name: Eero Maki
Title: Managing Director









 
MUFG BANK, LTD.,
as a Committed Purchaser  

 
By:/s/ Yohsuke Takahashi 
Name: Yohsuke Takahashi
Title: Managing Director
 
 
 


MUFG BANK, LTD.,
as Group Agent for its Purchaser Group 

 
By:/s/ Yohsuke Takahashi 
Name: Yohsuke Takahashi
Title: Managing Director





 
FIFTH THIRD BANK, NATIONAL ASSOCIATION, 
as a Committed Purchaser  

 
By: /s/ Patrick Berning 
Name: Patrick Berning
Title: Vice President
 
 
 
 
 
FIFTH THIRD BANK, NATIONAL ASSOCIATION,
as Group Agent for its Purchaser Group 

 
By: /s/ Patrick Berning 
Name: Patrick Berning
Title: Vice President 









 
MIZUHO BANK, LTD.,
as a Committed Purchaser  

 
By: /s/ Richard A. Burke 
Name: Richard A. Burke
Title: Managing Director
 
 
 
 
 
MIZUHO BANK, LTD.,
as Group Agent for its Purchaser Group 

 
By: /s/ Richard A. Burke 
Name: Richard A. Burke
Title: Managing Director 









 
THE TORONTO DOMINION BANK,
as a Committed Purchaser  

 
By: /s/ Bradley Purkis 
Name: Bradley Purkis
Title: Managing Director
 
 
 
 
 
THE TORONTO DOMINION BANK,
as Group Agent for its Purchaser Group 

 
By: /s/ Bradley Purkis 
Name: Bradley Purkis
Title: Managing Director 
 
 





With respect to Section 2:


DXC TECHNOLOGY SERVICES LLC,
as Originator 

 
By: /s/ H.C. Charles Diao 
Name: H.C. Charles Diao     
Title: President and Treasurer    


 








SCHEDULE II-A
Lock-Boxes, Collection Accounts and Collection Account Banks









Exhibit A


UCC-3 Financing Statement to be filed









Exhibit B


Closing Memorandum








 
4
 


